UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6144


TAVARRAS RHODES,

                     Petitioner - Appellant,

              v.

JENNIFER SAAD,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00004-JPB)


Submitted: June 25, 2020                                            Decided: July 8, 2020


Before WILKINSON and NIEMEYER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tavarras Rhodes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tavarras Rhodes, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2018)

petition without prejudice for lack of jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Rhodes v. Saad, No. 5:19-cv-00004-JPB (N.D.W. Va. Jan. 6, 2020); see also Braswell v.

Smith, 952 F.3d 441, 450 (4th Cir. 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2